Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 and 12 are allowed. 
Claims 2-11, and 13 are allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance:  regarding claim 1
Prior art of records, Namiki et al. (US 2014/0001419), and Shinohara et al. (US 2015/0231803) does not disclose or render obvious the claimed limitation including “
wherein in the insulating particle-including conductive particles, a number of the
insulating particles in contact with the conductive particles with respect to a film thickness direction is lower than a number of the insulating particles in contact with the conductive particles with respect to a film planar direction, and wherein the numbers are based on the average of all of the insulating particle-including conductive particles in the anisotropic conductive film” in view of all other limitations of claim 1.	
	Regarding claim 12, Prior art of records, Namiki et al. (US 2014/0001419), and Shinohara et al. (US 2015/0231803) does not disclose or render obvious the claimed limitation including “wherein the insulating particle-including conductive particles not held between the opposing terminals include insulating particle-including conductive particles having an insulating particle-lacking area facing in the direction in which the terminals oppose each other” in view of all other limitations of claim 12.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816


/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816